Citation Nr: 0734610	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-22 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1956.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
veteran's application to reopen his claim for service 
connection for bilateral hearing loss.

The Board acknowledges its receipt of the veteran's request 
for a BVA hearing that was submitted on a Form 9 dated 
October 2007.  However, based on the favorable outcome of 
this decision, the Board finds that a hearing is unnecessary.  


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in a March 2000 rating decision.  
The RO reopened the claim in October 2000 but again denied 
service connection for bilateral hearing loss.  The veteran 
did not appeal the October 2000 decision.

2.  Evidence received since the October 2000 denial is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence demonstrates that the 
veteran's current hearing loss was incurred in or aggravated 
by his active service.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004; a rating 
decision in June 2004; a statement of the case in May 2005; 
and a supplemental statement of the case in December 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the June 2007 supplemental statement of the 
case.  

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1, 9 (2006), regarding notice 
requirements for claims to reopen final decisions.  However, 
based on the notice already provided to the veteran cited 
above, which addresses both the requirements for reopening 
the claim for service connection for bilateral hearing loss 
as well as the evidence required for the underlying claim for 
service connection, further amended notice was unnecessary.  
The Board also observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  In the present case, service 
connection for bilateral hearing loss was originally denied 
in a March 2000 rating decision.  The RO reopened the claim 
in an October 2000 rating decision but denied service 
connection for bilateral hearing loss.  The veteran did not 
file a timely appeal to the October 2000 rating decision.  
Accordingly, that decision became final.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The evidence before VA at the time of the October 2000 
decision consisted of the veteran's service medical records, 
his own statements, audiological test results from a May 1999 
examination, and a statement from a private physician dated 
June 2000.  The RO found that the record contained new and 
material evidence but it concluded that the evidence failed 
to demonstrate any relationship between the veteran's hearing 
loss and service and denied the claim.     

The veteran applied to reopen his claim for service 
connection for bilateral hearing loss in March 2004.  Newly 
received evidence includes VA treatment records from December 
2001 to November 2005, audiological exam results from April 
2005, and a VA examination report from March 2007.  The VA 
examination report, which includes a medical opinion about 
the etiology of the veteran's hearing loss, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303 (2007).  Accordingly, the Board finds that 
the record contains new and material evidence and the claim 
is reopened. 

Since, the Board has determined that the claim is reopened, 
it is necessary to consider whether the appellant would be 
prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the veteran was provided with the laws 
and regulations pertaining to consideration of the claim on 
the merits in a Statement of the Case in May 2005 and 
Supplemental Statements of the Case in December 2005 and June 
2007.  The veteran also provided arguments addressing his 
claim on the merits in March 2005 and September 2007.  Given 
that the veteran had adequate notice of the applicable 
regulations, the Board finds that the veteran would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2007).  Service 
connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Under the applicable regulation, impaired hearing is 
considered a disability for VA purposes when the thresholds 
for any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz are 40 decibels or more; when the thresholds for at 
least three of those frequencies are 26 decibels; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran asserts that his current hearing loss was caused 
by scarlet fever and rubella that he contracted in service or 
noise trauma he was exposed to as a result of his duties as a 
construction electrician.  The veteran's service personnel 
records show his military occupation specialty was 
construction electrician.  His service medical records show 
that he was diagnosed with rubella in November 1952, 
diagnosed with scarlet fever in December 1952, and treated 
for a condition of the ears during 1956.  His discharge 
examination in October 1956, however, shows normal hearing.  

The first examination showing bilateral sensorineural hearing 
loss that meets VA's standards for consideration as a 
disability occurred in May 1999.  The results of that 
audiogram, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
70
75
60
LEFT
20
40
70
85
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.  

The veteran underwent a second audiological examination in 
April 2000.  The physician who conducted that examination 
reported his findings in a letter dated June 2000.  He stated 
that the veteran had a left-sided, mild-to-profound 
sensorineural hearing loss and a right-sided, mild-to-
moderately severe, sloping, sensorineural hearing loss.  The 
veteran's speech discrimination scores were 68 percent in the 
left ear and 80 percent on the right ear.  The physician 
stated that he was unable to tell when the veteran's hearing 
loss began in relation the onset of scarlet fever.  However, 
he stated that scarlet fever has been known to lead to 
sensorineural hearing loss in "some rare occasions."  He 
opined that the veteran's loss could be "due to multiple 
factors including noise trauma, as well as an infections or 
inflammatory etiology."  The physician also stated that 
otitis media secondary to scarlet fever typically causes 
unilateral or asymmetrical sensorineural hearing loss like 
the loss detected in the veteran.  

The veteran's hearing was tested a third time in April 2005.  
The results of that audiogram, in pure tone thresholds, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
90
90
90
LEFT
30
55
90
120
120

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 76 percent in the left ear.

In May 2005, a private physician submitted a statement saying 
that the veteran's hearing loss is "more than likely as 
not" the result of acoustic trauma suffered during military 
service.  The statement, however, does not contain a rational 
for the conclusion, does not indicate that the physician 
reviewed the claims file, and does not detail the physician's 
qualifications.

The veteran underwent a VA examination in March 2007.  He 
reported being exposed to loud noises during service from 
heavy machines, blasting, and other construction equipment 
without ear protection.  The veteran also stated that 
following service, he worked at an electric utility with ear 
protection and occasionally hunted for recreational purposes 
without ear protection.  The veteran's audiogram test 
results, in pure tone thresholds, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
95
95
90
LEFT
35
60
95
105
105

Speech audiometry revealed speech recognition ability of 16 
percent in the left ear.  Word recognition could not be 
established in the right ear due to presentation level.  The 
veteran was diagnosed with moderately severe to profound 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural loss in the left ear.  

Based on a review of the claims file and the veteran's 
service and private medical records, the VA examiner stated 
that he could not say whether the veteran's hearing loss 
resulted from the scarlet fever or rubella contracted in 
service.  The examiner opined that "it is as likely as not 
that the military noise exposure may have caused (the 
veteran's) hearing loss."  The examiner based his conclusion 
on his clinical expertise, the fact that whisper voice tests 
cannot accurately assess frequency specific hearing 
sensitivity, and the fact that the veteran's hearing loss is 
consistent with acoustic trauma.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  However, after a through review of the 
record, the Board finds that service connection for bilateral 
hearing loss is warranted.  The veteran's DD 214 confirms 
that his was exposed to noise trauma as a result of his 
duties as a construction electrician.  He also has a current 
hearing disability under 38 C.F.R. § 3.385.  Moreover, the 
medical evidence of record establishes a nexus between the 
veteran's current hearing loss and his in-service exposure to 
noise trauma.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. 
3.159(a) (2007).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings.  The probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185 (1999).  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The physician statement from June 2000 has little probative 
value with regard to the cause of the veteran's hearing loss 
because it is purely speculative.  And, although the May 2005 
physician statement is more definitive, it also has little 
probative weight because the doctor fails to explain the 
basis for his opinion.  The Board finds the March 2007 VA 
examiner's opinion persuasive because it is definitive, based 
on a contemporaneous examination, shows the examiner's review 
of the records, and provides a rational for the medical 
conclusion.  When viewed together, these opinions establish 
that the veteran's current hearing loss was caused by in-
service noise trauma.  Accordingly, the Board finds that 
service connection is warranted.  


ORDER

The claim for service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


